Citation Nr: 1105588	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  93-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for neuropathy of the 
right median nerve with motor and sensory dysfunction, right 
forearm and hand, rated as 20 percent disabling prior to 
September 25, 2007, and 40 percent disabling from September 25, 
2007.

2.  Entitlement to a compensable rating for scars of the right 
forearm and wrist, residuals of multiple lacerations.

3.  Entitlement to a compensable rating for scars of the right 
shoulder and upper arm, residuals of multiple lacerations.  

4.  Entitlement to an initial compensable rating for injury to 
Muscle Group V, right (previously characterized as loss of the 
right biceps muscle), for the period from June 10, 1993, to 
September 24, 2007, and in excess of 20 percent for the period 
from September 25, 2007.

5.  Whether an October 1969 rating decision was clearly and 
unmistakably erroneous in assigning a combined 20 percent 
disability rating for residuals of multiple lacerations of the 
right shoulder, arm, forearm and wrist.

6.  Whether August 1982 and October 1982 rating decisions were 
clearly and unmistakably erroneous in reducing the rating for 
scars of the right shoulder and upper arm from 10 to zero 
percent, effective September 1, 1982.  


REPRESENTATION

Appellant represented by:	Norton C. Joerg, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to May 1969.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which increased the disability rating for the appellant's 
service-connected residuals of multiple lacerations of the right 
forearm and wrist, including scars and neuropathy of the right 
median nerve, from 10 to 20 percent, effective December 9, 1991.  

The appellant appealed the RO's determination, arguing that he 
was entitled to an earlier effective date for the 20 percent 
rating assigned for his service-connected multiple lacerations of 
the right forearm and wrist, including scars and neuropathy of 
the right median nerve.  In an August 1995 decision, the Board 
assigned an earlier effective date of December 2, 1991, for that 
disability.  

The appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  While the case was pending 
before the Court, in October 1997, the appellant's attorney and a 
representative of VA's Office of General Counsel filed a joint 
motion for partial remand.  In an October 1997 order, the Court 
granted the parties' motion and vacated portions of the Board's 
August 1995 decision.  In its order, the Court indicated that 
Board's decision was vacated to the extent that it failed to 
address several matters, including entitlement to an increased 
rating for a right forearm and wrist disability.  The appeal as 
to the issue of entitlement to an effective date earlier than 
December 2, 1991, which was specifically addressed in the August 
1995 Board decision, was dismissed by the Court.  

Pursuant to the Court's order, in June 1998, the Board remanded 
the issue of entitlement to a rating in excess of 20 percent for 
residuals of multiple lacerations of the right forearm and wrist, 
including scars and neuropathy of the right median nerve, to the 
RO for additional development of the evidence.  In addition, in 
the Introduction portion of the remand, the Board referred 
several issues to the RO for initial consideration, including the 
issues of clear and unmistakable error relative to certain prior 
rating decisions, and service connection for loss of the right 
biceps muscle.

While the matter was in remand status, in a February 1999 rating 
decision, the RO determined that an October 1969 rating decision 
assigning a combined 20 percent rating for residuals of multiple 
lacerations of the right shoulder, arm, forearm and wrist was not 
clearly and unmistakably erroneous, and that August and October 
1982 rating decisions reducing the rating for scars of the right 
shoulder and upper arm from 10 to zero percent were not clearly 
and unmistakably erroneous.  In a June 1999 rating decision, the 
RO granted service connection for loss of the right biceps muscle 
and assigned an initial zero percent disability rating, effective 
June 10, 1993.  The appellant's attorney timely appealed the RO's 
determinations regarding CUE as well as the initial zero percent 
disability rating assigned by the RO for loss of the right biceps 
muscle.  See letter to appellant's attorney of October 31, 2005.  

In November 2005, the appellant's claim was transferred to the RO 
in Honolulu, Hawaii, after he relocated.  

In a December 2009 rating decision, the RO recharacterized the 
appellant's service-connected disabilities and assigned separate 
ratings as follows:  neuropathy of the right median nerve with 
motor and sensory dysfunction, right forearm and hand, 20 percent 
disability from December 9, 1991, and 40 percent disabling from 
September 25, 2007; scars of the right shoulder and upper arm, 
residuals of multiple lacerations, zero percent disabling; and 
scars of the right forearm and wrist, residuals of multiple 
lacerations, zero percent disabling.  Additionally, the RO 
recharacterized the appellant's service-connected loss of the 
right biceps muscle as injury to Muscle Group V, right, and 
increased the rating assigned to that disability to 20 percent 
disabling, effective September 25, 2007.  

Although increased ratings were granted, the issues remain in 
appellate status, as the maximum ratings have not been assigned, 
nor has the appellant withdrawn his appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (holding that a decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  Moreover, given the RO's actions, 
complete adjudication of the appellant's claims now requires 
analyses during discrete time periods, as set forth above on the 
cover page.  

For the reasons set forth below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although the Board regrets the delay, a remand of this matter is 
necessary to ensure that the appellant is afforded adequate due 
process.  

As a preliminary matter, the Board notes that the appellant's 
attorney of record in this longstanding matter, Norton C. Joerg, 
last provided written argument in support of the appeal in July 
2005.  The RO attempted to locate Mr. Joerg in December 2009 but 
was unable to do so as he had relocated and left no forwarding 
contact information.  See e.g. December 2009 Report of Contact.  
As a result, the RO was unable to provide him with a copy of the 
December 2009 rating decision discussed above, as well as the 
December 2009 Supplemental Statement of the Case.  

Additionally, on June 24, 2010, the RO sent the appellant a 
letter advising him that he had been scheduled for a travel Board 
hearing to be held on July 15, 2010.  The RO also advised the 
appellant that they had attempted to contact his attorney of 
record, Norton C. Joerg, on multiple occasions but that their 
letters had been returned by postal authorities as undeliverable 
and Mr. Joerg's telephone number had been disconnected.  

On July 15, 2010, neither the appellant nor Mr. Joerg appeared 
for the travel Board hearing and the case was forwarded to the 
Board for a decision in the appellant's appeal.  The record then 
on appeal contained no communications from the appellant's 
attorney since 2005.  

In August 2010, however, the Board received notification from the 
RO indicating that on July 9, 2010, the appellant's attorney had 
apparently telephoned to say that the appellant would be unable 
to attend the scheduled Board hearing due to his physical 
condition.  The Board thereafter attempted to contact Mr. Joerg 
on numerous occasions in order to clarify whether the appellant 
wished to reschedule his requested Board hearing, but was 
unsuccessful in making contact with Mr. Joerg.  

In December 2010, the Board sent a letter to the appellant 
advising him that multiple attempts to contact his attorney, by 
telephone and by mail, had been unsuccessful.  The Board 
therefore offered him the opportunity to appoint another 
representative and provide clarification regarding whether he 
wished to reschedule his requested Board hearing.  The appellant 
did not respond.

On January 24, 2011, however, the Board received an updated VA 
Form 21-22a from the appellant's attorney listing a new address.  

VA regulations provide that a claimant is entitled to 
representation at all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
38 C.F.R. § 20.600 (2010).  Applicable regulations further 
provide that a hearing on appeal will be granted if a veteran, or 
his or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2010).  The importance of responding 
to a request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3), as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal hearing.

Given the procedural history described above, in order to ensure 
full compliance with due process requirements, the Board finds 
that a remand of this matter is necessary in order to schedule 
the appellant's requested Board hearing.  The appellant's 
attorney must also be provided with an adequate Supplemental 
Statement of the Case, as required by 38 C.F.R. § 19.31 (2010).  

Accordingly, this case is REMANDED for the following:

1.  After reviewing the record, the RO 
should provide the appellant and his 
attorney with an adequate Supplemental 
Statement of the Case addressing the issues 
on appeal.  The appropriate period of time 
to respond must be provided.  

2.  Additionally, the appellant should be 
scheduled, in accordance with appropriate 
procedures, for a hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
appellant of the scheduling of the hearing 
should be placed in the record, keeping in 
mind the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2010).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


